FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                             JULY 7, 2022

Corrected Opinion Filed 08/29/22 by Clerk of the Supreme Court        STATE OF NORTH DAKOTA


                     IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA

                                   2022 ND 134



   State of North Dakota,                                 Plaintiff and Appellee
         v.
   Aisha L. Piker,                                     Defendant and Appellant



                                   No. 20210344

   Appeal from the District Court of Burleigh County, South Central Judicial
   District, the Honorable Lindsey R. Nieuwsma, Judge.

   AFFIRMED.

   Opinion of the Court by Crothers, Justice.

   Joshua A. Amundson, Assistant State’s Attorney, Bismarck, ND, for plaintiff
   and appellee.

   Justin J. Vinje, Bismarck, ND, for defendant and appellant.
manner, if its decision is not the product of a rational mental process leading
to a reasoned determination, or if it misinterprets or misapplies the law.” Id.
Questions of law are reviewed de novo. Id.

[¶6] Piker argues the district court erred in finding self-defense does not
apply to restitution determinations. She asserts the application of self-defense
under N.D.C.C. § 12.1-05-03 justifies her actions and renders them “non-
criminal” for purposes of the restitution statute.

[¶7] Art. I, § 25(1)(n), N.D. Const., provides victims the right to “full and
timely restitution in every case and from each offender for all losses suffered
by the victim as a result of the criminal or delinquent conduct.”In ordering
restitution, district courts “shall take into account the reasonable damages
sustained by the victim or victims of the criminal offense, which damages are
limited to those directly related to the criminal offense and expenses actually
incurred as a direct result of the defendant’s criminal action.” N.D.C.C. § 12.1-
32-08(1).

[¶8] Section 12.1-05-03, N.D.C.C., justifies use of force upon another person
to defend against “danger of imminent unlawful bodily injury, sexual assault,
or detention by such other person[.]” Self-defense applies to conduct, effectively
making harmful conduct noncriminal. State v. Schumaier, 1999 ND 239, ¶¶
12-13, 603 N.W.2d 882.

[¶9] Self-defense is a “defense” as opposed to an “affirmative defense.” State
v. Thiel, 411 N.W.2d 66, 67 (N.D. 1987). “A ‘defense’ is raised when there is
evidence in the case sufficient to raise a reasonable doubt on the issue.” Id.
(citing N.D.C.C. § 12.1-01-03(2)(b)). Under N.D.C.C. § 12.1-01-03(1), a person
cannot be convicted of a crime “unless each element of the offense is proved
beyond a reasonable doubt.”

      “‘Element of an offense’ means:

            a. The forbidden conduct;

            b. The attendant circumstances specified in the definition
            and grading of the offense;

                                        2
manner, if its decision is not the product of a rational mental process leading
to a reasoned determination, or if it misinterprets or misapplies the law.” Id.
Questions of law are reviewed de novo. Id.

[¶6] Piker argues the district court erred in finding self-defense does not
apply to restitution determinations. She asserts the application of self-defense
under N.D.C.C. § 12.1-05-03 justifies her actions and renders them “non-
criminal” for purposes of the restitution statute.

[¶7] Art. I, § 25(1)(n), N.D. Const., provides victims the right to “full and
timely restitution in every case and from each offender for all losses suffered
by the victim as a result of the criminal or delinquent conduct.” In ordering
restitution, district courts “shall take into account the reasonable damages
sustained by the victim or victims of the criminal offense, which damages are
limited to those directly related to the criminal offense and expenses actually
incurred as a direct result of the defendant’s criminal action.” N.D.C.C. § 12.1-
32-08(1).

[¶8] Section 12.1-05-03, N.D.C.C., justifies use of force upon another person
to defend against “danger of imminent unlawful bodily injury, sexual assault,
or detention by such other person[.]” Self-defense applies to conduct, effectively
making harmful conduct noncriminal. State v. Schumaier, 1999 ND 239, ¶¶
12-13, 603 N.W.2d 882.

[¶9] Self-defense is a “defense” as opposed to an “affirmative defense.” State
v. Thiel, 411 N.W.2d 66, 67 (N.D. 1987). “A ‘defense’ is raised when there is
evidence in the case sufficient to raise a reasonable doubt on the issue.” Id.
(citing N.D.C.C. § 12.1-01-03(2)(b)). Under N.D.C.C. § 12.1-01-03(1), a person
cannot be convicted of a crime “unless each element of the offense is proved
beyond a reasonable doubt.”

      “‘Element of an offense’ means:

            a. The forbidden conduct;

            b. The attendant circumstances specified in the definition
            and grading of the offense;

                                        2           Filed by Clerk of Supreme Court 08/29/22
            c. The required culpability;

            d. Any required result; and

            e. The nonexistence of a defense as to which there is evidence
            in the case sufficient to give rise to a reasonable doubt on the
            issue.”

N.D.C.C. § 12.1-01-03(1). Thus, self-defense operates as a bar to conviction
rather than to reduce or eliminate restitution.

[¶10] Here, Piker pleaded guilty to disorderly conduct and provided a factual
basis admitting to engaging in “tumultuous behavior that created a seriously
alarming condition that served no legitimate purpose.” By her plea, Piker
admitted her conduct was criminal. She had the opportunity to present
evidence on self-defense and to attempt creating reasonable doubt she
committed a crime. Instead, she pleaded guilty to the crime and waived all
defenses. State v. Magnuson, 1997 ND 228, ¶ 10, 571 N.W.2d 642.

[¶11] At the restitution hearing, the victim testified Piker stabbed him in the
hand with a knife. Piker also testified to stabbing the victim in the hand. The
victim received medical treatment for the injury, and he testified he did not
have medical insurance to cover expenses. The State presented the medical bill
into evidence showing a total amount due of $24,627.95.

[¶12] Consistent with our precedent, the district court received sufficient
evidence to determine Piker’s criminal conduct resulted in the victim’s injuries.
See State v. Pippin, 496 N.W.2d 50 (N.D. 1993) (requiring a causal connection
between the defendant’s criminal conduct and the damages for which
restitution is ordered). On this record, the court acted within the limits set by
statute and did not err in awarding restitution.

                                      III

[¶13] We affirm the amended criminal judgment.




                                        3
[¶14] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                             4